Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158358                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158358
                                                                    COA: 341506
                                                                    Wayne CC: 90-010785-FC
  GEORGE EDWARD MULLINS, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 7, 2018 order of
  the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           t0515
                                                                               Clerk